Citation Nr: 1241606	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  96-49 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to June 6, 2006.

2.  Entitlement an increased rating for PTSD, rated 50 percent disabling, from June 6, 2006.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This case initially came before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied an increased rating for PTSD, rated 30 percent.  The Board remanded the claim in July 2004 and denied it in November 2005.

In a May 2009 memorandum decision, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's November 2005 decision, and remanded the case to the Board, to include consideration of a claim for a TDIU.  In July 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  In December 2011, finding that the RO/AMC had not complied with its July 2010 remand instructions, the Board again remanded the claim. 

In August 2012, the RO increased the rating for the Veteran's PTSD to 50 percent effective June 6, 2006, creating a staged rating as indicated on the title page.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In October 2012, the RO notified the Veteran that it was certifying his appeal to the Board and that he had 90 days to request a Board hearing.  In November 2012, the Veteran requested a Board videoconference hearing.  As the RO schedules such hearings, the case must be remanded to the RO via the AMC.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


